Case: 1:19-mj-00574-KLL Doc #: 1 Filed: 08/16/19 Page: 1 of 27 PAGEID #: 1

AO 106 (Rev. 04/10) Application for a Search Warrant

UNITED STATES DISTRICT COURT

for the
Southern District of Ohio
In the Matter of the Search of )
riefly describe the property to be searched
& ee the perch a cake and address) Case No. . a ee
PEAK PERFORMANCE MEDICAL, LLC ) ¥.* 19M3 +574
8595 Beechmont Avenue, Suite 200

Cincinnati, Ohio 45255
APPLICATION FOR A SEARCH WARRANT

I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
property to be searched and give its location):

See Attachment A.

located in the _ Southern District of Ohio , there is now concealed (identify the
person or describe the property to be seized):

See Attachment B.

The basis for the search under Fed. R. Crim. P. 41 (c) is (check one or more):
evidence of a crime;
contraband, fruits of crime, or other items illegally possessed;
property designed for use, intended for use, or used in comunitting a crime;
CO a person to be arrested or a person who is unlawfully restrained.

The search is related to a violation of:

Code Section Offense Description

21 U.S.C. 841 and 846 Conspiracy to Distribute and Distribution of Controlled Substances

The application is based on these facts:
See attached Affidavit

om Continued on the attached sheet,

O Delayed notice of days (give exact ending date if more than 30 days: ) is requested
under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.

 

Applicant 's sighelure

Michael Fairbanks, Special Agent
Printed name and title

Sworn to before me and signed in my presence.

oe: 8 /dtele9 Bin X booze

Judge ’s signature ‘J

City and state: Cincinnati, Ohio 7 Povex L. Lttovitz
Printed name a
U.S. Magatate Side.

RR RRO 2 oo ie Ae cer

2 RY IEEE SEY el ea ogee

FL ee yee

Lorre

Cy RE A

SS oa

SR Rr a Re re RIEL

fete oy

Snr meoramri
Case: 1:19-mj-00574-KLL Doc #: 1 Filed: 08/16/19 Page: 2 of 27 PAGEID #: 2

Attachment A

The Subject Premises is located at 8595 Beechmont Avenue, Suite 200,
Cincinnati, Ohio 45255 in a building marked “8595”.

The building is a brown, brick, multi-story building with large windows
above the front and back entrances. The street level (from Beechmont Avenue) of
the building has a KeyBank located to the left and a J.D. Byrider located directly to
the right. The Subject Premises is located on the second floor, which is accessed
through a door at the front of the building marked “8595”. The door to the Subject
Premises has a_ sign reading “SUITE 200/PEAK PERFORMANCE
MEDICAL/“Feel Your Best”/My On Call MD/ALWAYS ON CALL”. The
building sits at the corner of Beechmont Avenue and Nordyke Road in Cincinnati,

Ohio.

 

Street View from Beechmont Avenue
Case: 1:19-mj-00574-KLL Doc #: 1 Filed: 08/16/19 Page: 3 of 27 PAGEID #: 3

 

Front entrance of building
Case: 1:19-mj-00574-KLL Doc #: 1 Filed: 08/16/19 Page: 4 of 27 PAGEID #: 4

306

iB fe 308
Onan 303
Aaa Ps lcs ase

tab

a [i -
erate PL ae)

ee LR RNEY AT rw
ICHAEL CLANCEY ATTO
itt eee Veils Leme Lect

Mee ti adtan a) Cl smracr ae

THE RITTER COMPANY lord
ma ‘Ene a

Be Sells INC j a
LUNI ts os : se
rn 680 SF ; 4
f e as a ter :
a AO Ts
Sua
LO
SAA ACOUS
Rasen
ote cof

(ok)

 

Sign in Lobby
Case: 1:19-mj-00574-KLL Doc #: 1 Filed: 08/16/19 Page: 5 of 27 PAGEID #: 5

 

Door to Subject Premises
Case: 1:19-mj-00574-KLL Doc #: 1 Filed: 08/16/19 Page: 6 of 27 PAGEID #: 6

 

Rear entrance of building
Case: 1:19-mj-00574-KLL Doc #: 1 Filed: 08/16/19 Page: 7 of 27 PAGEID #: 7

Attachment B
Items To Be Seized from the Premises
The items to be seized are the following, which constitute evidence, fruits, and instrumentalities
of violations of, among other statutes, Title 21 United States Code. Sections 841 (Distribution of
Controlled Substances); 846 (Conspiracy to Distribute Controlled Substances), dated from
January 2016 to the present:
1. Documents constituting, concerning, or relating to patient files and related clinic
records; electronic patient files, scheduling documentation, prescription pads, patient
sign in sheets, daily dispensing logs, daily logs, any forms signed by patients, patient
testing orders and testing reports used or obtained in patient care, appointment notes,
procedure notes, physicians’ orders, communication notes, assessments, insurance pre-
certifications, follow-up assessments, discharge assessments, other patient
assessments, medication profiles, consent forms, office compliance reviews, clinical
records reviews, clinical licenses and certifications, correspondences, patient progress
notes, and patient visit logs/sign-in sheets for patients who received scheduled
prescriptions obtained with DEA Registration FE6719465. If these records are
stored in electronic form images of these records will be made as outlined in the
affidavit. If the records are stored in hard copy copies of the files will be made
and returned to PEAK PERFORMANCE MEDICAL within a reasonable
amount of time not to exceed fifteen (15) days.
2. Any invoices, order forms, credit memos, or any other documents related to the
purchase, return or dispensation of controlled substances.
3. Any and all Dangerous Drugs (prescription drugs), Drugs not approved by the

U.S. Food and Drug Administration, Records and paperwork of Dangerous Drug
Page 1 of 7
Case: 1719-mj-00574-KLL Doc #: 1 Filed: 08/16/19 Page: 8 of 27 PAGEID’#: 8
invoices involving drugs not approved by the U.S. Food and Drug Administration,

Records and inventory of drug stock (paper and electronic), Financial statements
(paper and electronic), Transfers of funds (paper and electronic), Records of shipping
and receiving (paper and electronic), Compounding drug records (paper and
electronic), Mailing records (paper and electronic), Patient records (paper and
electronic), Administration records, that were obtained using or are related to U.S.
Drug Enforcement Administration registration number FE6719465,

4. Anypre-signed and blank prescriptions and prescriptions pads.

5. Personnel and payroll files and records, such as employee lists, documents

payroll records, work schedules, time sheets, appointment books, employees notes or
summaries, and other records showing the services provided by and all payments made
to or for nurses, nurse aids, physicians, physical therapists, and other persons providing
health services.

6. Corporate and business records, articles of incorporation, resolutions, records
regarding officers' duties and responsibilities, licensing records, property records.
ownership, corporate structure, control and ownership.

7. U.S. currency, tax records, bills, billing records, cash receipt books, booking
ledgers, investment or retirement account statements, safe deposit boxes, or other items
evidencing the acquisition, secreting, transfer, storage, concealment, and/or expenditure
of money, assets, wealth, or other items of value which are used, or intended to be
used, as the proceeds of, or to facilitate the illegal distribution of controlled substances.
8. Bank and brokerage account monthly statements, opening records, checks, wire
transfers, check registers, cancelled checks, deposit tickets, and records of transfer.

9. Invoices, purchase orders, credit card information, wire transfers, payments,
account statements, investment records and postal mailing records.

10. Calendars, appointment books, telephone message pads, day planners, logs,

Page 2 of 7
Case: 1:19-mj-00574-KLL Doc #:°1 Filed: 08/16/19 Page: 9 of 27 PAGEID #: 9
books.

11. Foreign and/or domestic government issued passports and business records.
12. Any and all telephone records, personal diaries, written correspondence or emails

to, from, or between the owners or employees. Any correspondence, including

Page 3 of 7
Case: 1:19-mj-00574-KLL Doc #: 1 Filed: 08/16/19 Page: 10 of 27 PAGEID #: 10

transmissions by, text message, facsimile and stored e-mail, exchanged between or
involving any of the clinic employees, agents, or representatives located in the office.
13. Any information described in the proceeding paragraphs stored in electronic or
magnetic media, electronic data processing and storage devices, computers and
computer systems, including central processing units, internal and peripheral diskettes,
tape drives and tapes, optical storage devices such as CD/DVD/Blu-Ray, including the
video/audio recordings recorded on the office's recently installed video/audio system,
together with system documentation, operating logs and documentation, software and
instruction manuals. Any and all records showing or bearing indicia of the use,
ownership, possession or control of thecomputer equipment, accessories, telephone(s),
and modem(s). Any and all tapes, cassettes, hardware, computer disks, data disks,
magnetic media, floppy disks, CD ROM disks, mobile devices, smart phones, tape
systems, optical data storage media, hard disks, thumb drives, network attached
storage, cellular telephones, and other computer relationship operational equipment.
a. Your Affiant knows that computer hardware, software, and electronic files
may beimportant to acriminal investigation intwo distinct ways: (1) the objects
themselves may be contraband, evidence, instrumentalities, or fruits of crime,
and/or (2) the objects may be used as storage devices that contain contraband,
evidence, instrumentalities, or fruits of crime in the form of electronic data.
Rule 41 of the Federal Rules of Criminal Procedure permits the government to
search for and seize computer hardware, software, and electronic files that are
evidence of crime, contraband, instrumentalities of crime, and/or fruits of the

crime. In the present case, your A ffiant requests permission to search and seize

Page 4 of 7
Case: 1:19-mj-00574-KLL Doc #: 1 Filed: 08/16/19 Page: 11 of 27 PAGEID #: 11

records, including that which may be stored on acomputer. Your A ffiant also
requests permission to seize the computer hardware that may contain such
records if it becomes necessary for reasons of practicality to remove the
hardware and conduct a search off-site. Computer hardware is a container for
evidence, was itself an instrumentality of the crime under investigation, and
may be a container forcontraband.
b. Based upon my training and experience and information related to your
Affiant by agents and others involved in the forensic examination of computers,
your Affiant knows that computer data can be stored on a variety of mobile
devices, smart phones, systems and storage devices including hard disk drives,
floppy disks, compact disks, magnetic tapes. thumb drives, memory chips,
external hard drives, and cellular telephones. I also know that during the search
of the premises, it is not always possible to search computer equipment and
storage devices for data for a number of reasons, including the following:
iSearching computer systems is a highly technical process which
requires specific expertise and specialized equipment. There are so
many types of computer hardware and software in use today that it is
impossible to bring to the search site all of the necessary technical
manuals and specialized equipment necessary to conduct a thorough
search. In addition, it may also be necessary to consult with computer
personnel who have specific expertise in the type of computer, software

application or operating system that is being searched.

Page 4 of 7
Case: 1:19-mj-00574-KLL Doc #: 1 Filed: 08/16/19 Page: 12 of 27 PAGEID #: 12

i Searching computer systems requires the use of precise, scientific
procedures which are designed to maintain the integrity of the evidence
and to recover "hidden," erased, compressed, encrypted or password-
protected data. Computer hardware and storage devices may contain
"booby traps" that destroy or alter data if certain procedures are not
scrupulously followed. Since computer data is particularly vulnerable
to inadvertent or intentional modification or destruction, a controlled
environment, such as a law enforcement laboratory, is essential to
conducting a complete and accurate analysis of the equipment and
storage devices from which the data will be extracted.

ii The volume of data stored on many computer systems and storage
devices will typically be so large that it will be highly impractical to
search for data during the execution of the physical search of the
premises.

i. Computer users can attempt to conceal data within computer
equipment and storage devices through a number of methods,
including the use of innocuous or misleading filenames and
extensions. In additional, computer users can conceal data within
another seemingly unrelated and innocuous file in a process called
"steganography." For example, by using steganography, a computer
user can conceal text in an image file which cannot be viewed when
the image file is opened. Therefore, a substantial amount of time is

necessary to extract and sort through data

Page 5o0f 7
Case: 1:19-mj-00574-KLL Doc #: 1 Filed: 08/16/19 Page: 13 of 27 PAGEID #: 13

that is concealed or encrypted to determine whether it is evidence,
contraband, or instrumentalities of a crime.

c. In light of these concerns, your Affiant hereby requests the Court's
permission to seize the computer hardware, the digital video recorder (DVR)
(and associated peripherals and mobile devices) that are believed to contain
some or all of the evidence described in the warrant, and to conduct an off-site
search of the hardware for the evidence described, if, upon arriving at the scene,
the agents executing the search conclude that it would be impractical to search
the computer hardware on-site for this evidence.

d. The computer forensic examiner will attempt to create an electronic
"image" of all computers that are likely to store the evidence described in the
warrant. Generally speaking, imaging is the taking of a complete electronic
picture of the computer's data, including all hidden sectors and deleted files.
Imaging a computer permits the agents to obtain a forensic copy of the
computer's stored data without actually seizing the computer hardware. The
computer forensic examiner or another technical expert will then conduct an
off-site search for the evidence described in the warrant from the image copy at
a later date.

e. If "imaging" proves impractical, or even impossible for technical reasons,
then the agents will seize those components of the computer system that the
computer forensic examiner believes must be seized to permit the agents to
locate the evidence described in the warrant at an off-site location. The

components will be seized and taken into the custody of the agent. If, after

Page 6 of 7
Case: 1:19-mj-00574-KLL Doc #: 1 Filed: 08/16/19 Page: 14 of 27 PAGEID #: 14

inspecting the computers, the analyst determines that some or all of this

equipment is no longer necessary to retrieve and preserve the evidence, the
government will return it within a reasonable time.

f. Searching the computer system for the evidence described above will
require a range of computer forensic analysis techniques. Criminals can
mislabel or hide files and directories; encode communications to avoid using
key words; attempt to delete files to evade detection; or take other steps
designed to frustrate law enforcement searches for information. In order to
properly execute the search authorized by the warrant, specially trained agents
or forensic analysts will be required to conduct a thorough forensic analysis of
the seized media, such as scanning areas of the disk not allocated to listed files.
or opening every file and scanning its contents briefly to determine whether it
falls within the scope of the warrant. In light of these difficulties, your Affiant
requests permission to use whatever computer forensic analysis techniques

appear necessary to locate and retrieve the above-described evidence.

Page 7 of 7
Case: 1:19-mj-00574-KLL Doc #: 1 Filed: 08/16/19 Page: 15 of 27 PAGEID #: 15

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION

IN THE MATTER OF:
Case No.:
THE SEARCH OF:
PEAK PERFORMANCE MEDICAL, LLC :
8595 BEECHMONT AVENUE SUITE 200 :
CINCINNATI, OHIO 45255

AFFIDAVIT IN SUPPORT OF SEARCH WARRANT

The undersigned, Michael Fairbanks, being first duly sworn, hereby deposes and states as follows:

Affiant’s Background and Qualifications
l. This affidavit is made in support of an application for a warrant to search the business
known as PEAK PERFORMANCE MEDICAL, LLC (PEAK) as more fully described in
Attachment A. PEAK operates at, or has operated at 8595 Beechmont Avenue Suite 200,
Cincinnati, Ohio 45255, as more fully described in Attachment A. The warrant seeks to seize
computers, documents, patient files, and other evidence of criminal conduct of agents, employees

and co-conspirators of PEAK, as more fully described in Attachment B.

z I, Michael Fairbanks, hereinafter referred to as the Affiant, am a Special Agent employed
by the United States Department of Health and Human Services (HHS), Office of Inspector
General (OIG), Office of Investigations (Ol). I have been so employed since July 2010. I am an
investigative or law enforcement officer of the United States within the meaning of Section 2510
(7) of Title 18, United States Code, in that 1 am empowered by law to conduct investigations and

to make arrests for federal felony offenses.

Page 1 of 13
Case: 1:19-mj-00574-KLL Doc #: 1 Filed: 08/16/19 Page: 16 of 27 PAGEID #: 16

3. As part of my duties, | am authorized to conduct investigations, audits and inspections in
connection with the administration and enforcement of laws, regulations, orders, contracts and
programs in which HHS is, or may be, a party of interest, and perform other duties on behalf of
the Secretary of HHS. My chief responsibility is the investigation of fraud involving federally-
funded health care programs. As a Special Agent with HHS-OIG-OI, I have received basic
criminal investigator training as well as specialized training in the investigation of fraud and
financial crime. Previously, I was employed as a Special Agent with the Ohio Attorney General’s
Office, Medicaid Fraud Control Unit. Since June of 2005, I have investigated health care fraud

against federally-funded health care programs commonly known as Medicare and Medicaid.

4. The statements in this affidavit are based upon: my personal knowledge; information I have
received from other law enforcement personnel; and information that I have received from persons
with knowledge regarding relevant facts; information I learned during this investigation; oral and
written reports about this and other investigations; physical surveillance conducted by
investigators in which I have participated or that were reported to me directly or indirectly; public
sources and business records; information reported to me by other federal, state, and local law
enforcement officers during the course of their official duties; and my experience and background
as a SA with HHS. Where statements of others are set forth in this Affidavit, they are set forth in
substance and in part. Because this affidavit is being submitted for the limited purpose of securing
a search warrant, | have not included each and every fact known to me or other law enforcement

officers concerning this investigation.

PURPOSE OF THE AFFIDAVIT

5. I make this affidavit in support of an application under Rule 41 of the Federal Rules of
Criminal Procedure for a warrant to search the premises known and described as the medical
office of PEAK PERFORMANCE MEDICAL, LLC (PEAK), which is located at 8595
Beechmont Avenue Suite 200, Cincinnati, Ohio 45255 (the “SUBJECT PREMISES”), more
particularly described in the following paragraphs and in Attachment A for evidence,

instrumentalities, and fruits of violations of certain federal crimes, including violations of Title
Page 2 of 13
Case: 1:19-mj-00574-KLL Doc #: 1 Filed: 08/16/19 Page: 17 of 27 PAGEID #: 17

21, United States Code, Section 841 (Distribution of Controlled Substances) and Title 21, United
States Code, Section 846 (Conspiracy to Distribute Controlled Substances) (the “SUBJECT
OFFENSES”), as further described in the following paragraphs and particularly in Attachment

B, and to seize evidence of criminal conduct of PEAK, and other co-conspirators, known and

unknown.

BACKGROUND

A. CONTROLLED SUBSTANCES ACT
6. Title 21, United States Code, Section 812 establishes schedules for controlled substances
that present a potential for abuse and the likelihood that abuse of the drug could lead to physical
or psychological dependence on it. Such controlled substances are listed in Schedule I through
Schedule V, depending on the level of potential for abuse, the current medical use, and the level
of possible physical dependence. Controlled Substance Pharmaceuticals are listed as controlled
substances, from Schedule II through V, because they are also considered drugs for which there is

a substantial potential for abuse and addiction.

h Title 21, United States Code, Section 841(a)(1) makes it an offense for any person to
knowingly and intentionally distribute or dispense a controlled substance except as authorized by
law. Distribution of a scheduled controlled substance in violation of 21 U.S.C. § 841(a)(1) (often
referred to as “diversion”) by a medical clinician occurs when a medical clinician knowingly and
intentionally prescribes a controlled substance, knowing the drugs were controlled, for a purpose
other than a legitimate medical purpose and outside of “the usual course of professional practice.”
See United States v. Moore, 423 U.S. 122, 124 (1975) (“We . . . hold that registered physicians can

be prosecuted under 841 when their activities fall outside the usual course of professional

practice.”).

8. Title 21, United States Code, Section 846 is violated when there is an agreement between

two or more persons to commit a crime, here, unlawful distribution of a controlled substance; and

Page 3 of 13
Case: 1:19-mj-00574-KLL Doc #: 1 Filed: 08/16/19 Page: 18 of 27 PAGEID #: 18

each defendant became a member of the conspiracy knowing of at least one of its objects and

intending to help accomplish it.

9. Title 21, United States Code, Section 856(a)(2) makes it unlawful to “manage or control
any place, whether permanently or temporarily, either as an owner, lessee, agent, employee,
occupant, or mortgagee, and knowingly and intentionally rent, lease, profit from, or make available
for use, with or without compensation, the place for the purpose of unlawfully manufacturing,

storing, distributing, or using a controlled substance.”

10. Title 21, Code of Federal Regulations, Section 1304.04 sets forth the requirements for
maintaining records and inventory. It states in part: “every inventory and other records [i.e.,
prescriptions] required to be kept under this part must be kept by the registrant and be available,
for at least 2 years from the date of such inventory or records, for inspection and copying by

authorized employees of the [DEA].”

11. The Controlled Substances Act (“CSA”) governs the manufacture, distribution, and
dispensing of controlled substances in the United States. See 2] U.S.C. § 801 et seg. It isa federal
offense for any person to knowingly or intentionally distribute or dispense a controlled substance
except as authorization by law. See 21 U.S.C. § 841(a)(1) (“Section 841(a)(1)”). It is similarly a
federal offense to conspire to violate Section 841(a)(1). See 21 U.S.C. § 846. The DEA was
established in 1973 to serve as the primary federal agency responsible for the enforcement of the

Controlled Substances Act.

12. _ Legitimate transactions involving pharmaceutical controlled substances take place within
a “closed system” of distribution established by Congress. Under the “closed system,” Title 21 of
the United States Code requires that all legitimate handlers of controlled substances (including
manufacturers, distributors, physicians, pharmacies, and researchers) must be registered with the

DEA and maintain strict accounting for all distribution.

13. Legitimate distributions of controlled substances are limited by the scope of each type of
registration. Title 21, United States Code, Section 802(21) defines a “Practitioner” to include

physicians licensed, registered, or otherwise permitted by the United States or jurisdiction in which

Page 4 of 13
Case: 1:19-mj-00574-KLL Doc #: 1 Filed: 08/16/19 Page: 19 of 27 PAGEID #: 19

he practices or does research to distribute, dispense, conduct research with respect to, administer,
or use in teaching or chemical analysis, a controlled substance in the course of professional practice

or research.

14. Medical professionals, including physicians, must become registered with the Attorney
General to be authorized under the CSA to write prescriptions for, or to otherwise distribute or
dispense, controlled substances, as long as they comply with requirements under their registration.
Title 21, United States Code, Section 822(b). Such medical professionals are then assigned a

registration number with the DEA.

15. To comply with the terms of their registration, medical professionals cannot issue a
prescription for a controlled substance unless it is “issued for a legitimate medical purpose by an
individual practitioner acting in the usual course of his professional practice.” 21 C.F.R.
1306.04(a). Section 1306.04(a) provides that:
A prescription for a controlled substance to be effective must
be issued for a legitimate medical purpose by an individual
practitioner acting in the usual course of his professional practice.
The responsibility for the proper prescribing and dispensing of
controlled substances is upon the prescribing practitioner, but a
corresponding responsibility rests with the pharmacist who fills the
prescription. An order purporting to be a prescription issued not in
the usual course of professional treatment or in legitimate and
authorized research is not a prescription within the meaning and
intent of Section 309 of the Controlled Substances Act (Title 21,
United States Code, Section 829) and the person knowingly filling
such a purported prescription, as well as the person issuing it, shall
be subject to the penalties provided for violations of the provisions

relating to controlled substances.

16. Put another way, a medical professional violates Section 841(a)(1) when he or she
knowingly issues or fills a prescription for a controlled substance that is not for a legitimate

medical purpose or outside the usual course of professional practice.
Page 5 of 13
Case: 1:19-mj-00574-KLL Doc #: 1 Filed: 08/16/19 Page: 20 of 27 PAGEID #: 20

17. Section 843(a)(2) states it shall be unlawful for any person knowingly or intentionally to
use in the course of the manufacture, distribution, or dispensing of a controlled substance, or to
use for the purpose of acquiring or obtaining a controlled substance, a registration number which

is fictitious, revoked, suspended, expired, or issued to another person.

18. DEA registrants can be prosecuted under 21 U.S.C. § 841 when their activities fall outside
the usual course of professional practice. See United States v. Moore, 423 U.S. 122 (1975); United
States v. Darji, 609 Fed. Appx. 320, 333 (6th Cir. 2015) (following Moore). A registrant’s
registration is limited to dispensing and use of drugs, “in the course of professional practice or
research,” and physicians who go beyond approved practice are subject to the criminal penalties

of 21 U.S.C. § 841.

B. RELEVANT CONROLLED SUBSTANCES

19. Testosterone is a Schedule III prescription drug. When used for legitimate medical
purpose, Testosterone is used to treat such conditions as delayed puberty in males, hypogonadism,
and metastatic breast cancer in females. Testosterone is available in several different forms
including pellets that range in strength from 2.5 mg to 200 mg. Testosterone can be addictive and
may be abused, typically at doses higher than recommended or in combination with other anabolic

androgenic steroids. Testosterone abuse is associated with serious cardiovascular and psychiatric

adverse reactions.

C. PRESCRIBING INFORMATION OBTAINED FROM OHIO
AUTOMATED RX REPORTING SYSTEM (OARRS)

20. The Ohio Automated Rx Reporting System (“OARRS”) was established in 2006 and is a
web-based system that collects information on all outpatient prescriptions for controlled
substances that are dispensed by Ohio licensed pharmacies and prescribed or personally furnished
by licensed prescribers in Ohio. The information in OARRS is available to prescribers (or their

delegates) when they treat patients, pharmacists (or their delegates) when presented with

Page 6 of 13
Case: 1:19-mj-00574-KLL Doc #: 1 Filed: 08/16/19 Page: 21 of 27 PAGEID #: 21

prescriptions from patients and law enforcement officers and health care regulatory boards during

active investigations.

BACKGROUND OF THIS INVESTIGATION

2], An investigation into CLINTON CORNELL began in May of 2018. I have read reports
created by other law enforcement officers, and reviewed other information gathered through the
course of this investigation. This investigation specifically arose out of allegations that
CORNELL, who is excluded from participating in the Medicare program as a result of his June
4, 2013 conviction for payment and receipt of health care kickbacks (42 U.S.C. § 1320a-7b(b) and
b(2)) in the Western District of Michigan (Case Number |:12-cr-17) was utilizing information of

other clinicians to bill Medicare.

22. According to documents filed with the Ohio Secretary of State PEAK is located at the
SUBJECT PREMISES. The name of the registered agent is DAVID ELLISON.

23. According to the Ohio Medical Board ELLISON is a Doctor of Medicine with licensure
number 35.082208CTR. This licensure was issued on or about February 14, 2003 and expires
January 1, 2021.

24. According to the Ohio Medical Board CORNELL is a Physician Assistant with licensure
number 50.003493RX. This licensure was issued on or about March 8, 2012 and expires January
31, 2020.

25. ELLISON has multiple DEA licenses (FE6719465 and BE8246907) authorizing him to
prescribe schedule 2, 2N, 3, 3N, 4, and 5 controlled substances. License FE6719465 was issued
on or about May 1, 2017, includes the name PEAK, and has an address of the SUBJECT

PREMISES.

Page 7 of 13
Case: 1:19-mj-00574-KLL Doc #: 1 Filed: 08/16/19 Page: 22 of 27 PAGEID #: 22

PROBABLE CAUSE OF VIOLATIONS OF LAW

26. As set forth in this Affidavit, probable cause exists to believe that CORNELL, and others
associated with his medical practice located at the SUBJECT PREMISES have committed the

SUBJECT OFFENSES.

27. Probable cause also exists to believe that evidence, fruits, and instrumentalities of the

above-described violations will be found during the search of the SUBJECT PREMISES.

28. Agents interviewed current and former PEAK associates beginning in or around August
of 2018 and continuing through in or around July of 2019. During these interviews, the following

was provided:

a, CORNELL was interviewed on or about August 2, 2018. CORNELL stated
PEAK started in early to mid-2016 under the entity COMMUNITY FIRST
HEALTH SERVICES, INC (COMMUNITY) and that he [CORNELL] was an
owner of COMMUNITY. According to CORNELL, ELLISON was the
collaborating physician at PEAK.

b. ELLISON was interviewed on or about July 16, 2019. ELLISON stated DEA
Registration FE671 9465 was fraudulently created using his [ELLISON’s] identity.
According to ELLISON, he was the third partner in a business group that included
PEAK and until around September of 2018 supervised CORNELL at two
locations, including the SUBJECT PREMISES.

ELLISON stated his controlled substance prescribing habits were minimal and
that he never had the need to order bulk shipments of controlled substances.
ELLISON stated he was shocked to discover an account at BELMAR SELECT
OUTSOURCING (BELMAR) set up using his information, DEA Registration
FE6719465, the practice name PEAK, and the office address of the SUBJECT
PREMISES.

Page 8 of 13
Case: 1:19-mj-00574-KLL Doc #: 1 Filed: 08/16/19 Page: 23 of 27 PAGEID #: 23

29, Agents interviewed current PEAK patient B.P. on or about May 30, 2019. B.P. told agents
he had visited PEAK at multiple locations including the SUBJECT PREMISES for
approximately two years. At PEAK, B.P. was always treated by CORNELL and never by
ELLISION. B.P. received weekly injections of Testosterone Cypionate 200 mg / 1 ml that were
administered by CORNELL.

According to OARRS prescription data for DEA Registration FE6719465 B.P. received eight
Testosterone prescriptions from ELLISON at the SUBJECT PREMISES between March 31,

2018 and April 11, 2019.

30. Agents interviewed representatives and received documents from BELMAR in or around
June and July of 2019. BELMAR’s Vice President of Quality (BVPQ) told Agents BELMAR
initiated an investigation into PEAK after learning about fraudulent activity associated with the
account tied to DEA Registration FE6719465. BVPQ stated she and her staff received multiple
inquiries from ELLISON on May 23, 2019. ELLISON told BVPQ he had received a shipment
of testosterone from BELMAR at his clinic that he had not ordered. ELLISON claimed he had
no knowledge of DEA Registration FE6719465.

BELMAR provided Agents PEAK’s “New Account Application” form that was originally
submitted to BELMAR on or about February 16, 2018 to activate the account. The form for DEA
Registration FE6719465 lists an office address of the SUBJECT PREMISES.

On or about June 26, 2019 BVPQ told Agents PEAK orders totaled 827 pellets of testosterone
over the course of twelve months. As part of BELMAR’s investigation, a phone call was made
to CORNELL. After discussing BELMAR’s investigation CORNELL attempted to place
another order of testosterone. CORNELL said he would be willing to create another account.
BELMAR informed CORNELL they would not be able to accept this request due to the nature

of the fraud allegation.

Page 9 of 13
Case: 1:19-mj-00574-KLL Doc #: 1 Filed: 08/16/19 Page: 24 of 27 PAGEID #: 24

31. In August of 2019, a State of Ohio Compliance Specialist, who is qualified as a pharmacist,
reviewed the results of an OARRS report from April 1, 2017 through August 2, 2019 containing
DEA Registration FE6719465.

According to the Board of Pharmacy review, DEA Registration FE6719465 was used to prescribe
162 controlled substance dispensings to twenty-eight patients over the review period. Of those
prescriptions, the Board of Pharmacy concluded that 72.2% were Medical Marijuana and 26.5%
were testosterone. Prescriptions utilizing DEA Registration FE6719465 were issued from two
different addresses. The first, the SUBJECT PREMISES, was responsible for 84% of the
prescriptions, and the second, 2091 N. Bend Road, Suite 100, Hebron, Kentucky, was responsible

for 16%.

The Board of Pharmacy review also identified that since April 11, 2018 DEA Registration
FE6719465 was responsible for purchasing, at wholesale, a total of 73 separately invoiced
controlled substances. All controlled substances purchased under this DEA registration were
testosterone implants from BELMAR. Over the time period covered in the wholesale purchase

report, the 73 unique invoices documented the sale of 784 testosterone implants.

PROBABLE CAUSE TO BELIEVE THAT EVIDENCE OF CRIMES IS LOCATED AT
SUBJECT PREMISES

32. The SUBJECT PREMISES is further described and depicted in Attachment A, which is
incorporated by reference into this Affidavit. This section of the Affidavit incorporates by

reference the above-referenced paragraphs.

33, To correctly identify the SUBJECT PREMISES, HHS-OIG and other law enforcement
agencies have made searches of various databases and employed various methods of investigation,
including the following:

a. searches of the Ohio Secretary of State database;

b. surveillance outside the SUBJECT PREMISES to observe individuals,

vehicles, and activity; and

c: Public database checks of the SUBJECT PREMISES.
Page 10 of 13
Case: 1:19-mj-00574-KLL Doc #: 1 Filed: 08/16/19 Page: 25 of 27 PAGEID #: 25

34, PEAK uses the address for the SUBJECT PREMISES in its DEA Registration and the
“New Account Application” with BELMAR.

35. Based on my training and experience and knowledge of this investigation, I believe the
patients CORNELL saw and prescribed controlled substances to at the SUBJECT PREMISES
were outside the scope of professional practice, in violation of the SUBJECT OFFENSES. |
believe, based on my training and experience that the majority of PEAK/CORNELL’s patient
files for these illegitimate prescriptions will be located at the SUBJECT PREMISES either in
hard copy (paper) format and/or electronically on the computers located at the office, on laptops,

or other electronic devices in the clinic.

36. Based on my training and experience, I know the following:

a. Persons involved in drug trafficking, including medical professionals, often keep
controlled substances, proceeds of drug sales, records of drug transactions and other
records within their residences and businesses or within ready access, i.e., in their
storage areas, offices, homes, and vehicles, and conceal such items from law
enforcement authorities. The drugs/prescriptions may be sold but documentary
records and ledgers remain.

b. Persons involved in drug trafficking, including medical professionals, often
purchase real estate, vehicles, or other expensive items using drug trafficking
proceeds and maintain records, documents, or materials, evidencing such purchases
in their offices, residences, or vehicles.

c. It is common knowledge within the law enforcement community that drug
transaction records, books, account ledgers, payments, or notes and other evidence
of financial transactions relating to obtaining, transferring, and spending substantial
sums of money that result from engaging in drug trafficking activities are often
maintained at or in the target’s residences, businesses, safe deposit boxes, vehicles,
and storage areas.

d. Persons involved in drug trafficking, including medical professionals, often retain
personal and business notes, letters, and correspondence relating to their

Page 11 of 13
Case: 1:19-mj-00574-KLL Doc #: 1 Filed: 08/16/19 Page: 26 of 27 PAGEID #: 26

prescription orders at or in their residences, businesses, vehicles, safe deposit boxes
and storage areas.

e. Clinicians routinely maintain patient files in their offices where they see patients.
These records are considered “medical records” and are often stored in paper files
at the location of the medical facility. Medical records often consist of, but are not
limited to: patient treatment notes, medical laboratory testing, laboratory results,
sign in sheets, claim forms, medication administration records, prescriptions, and
other doctors’ orders.

f. Other than medical records, it is standard practice for documents to be kept by
medical offices and pharmacies in the normal course of business reflecting daily
billing, accounts received, bank records, deposit receipts, telephone records,
appointment books, and sign in sheets. These financial records and billing
documents often contain evidence to establish that patients have consulted with the
clinician or have received prescriptions from the clinician. Further, prescription
pads are normally kept in offices, exam rooms, and laboratories of medical
practices that prescribe controlled substances. Pharmacies are required by Ohio
state regulations to maintain original prescriptions for a period of no less than three
years, and often maintain these prescriptions much longer.

g. Computers are used in medical offices to record patient information, medical
records, prescription logs, appointments, billing and payment records, work

schedules, and other information needed to operate a medical practice.

37. I expect that officers will find evidence of controlled substances distribution within the
SUBJECT PREMISES in the form of controlled substances, United States currency, medical
records (in any format including paper records and electronic records), sign-in sheets, charts,
billing logs, payment records, prescriptions, patient files with fictitious documentation, dispensing
logs, invoices, inventories, computers, computer servers and external hard drives, as described

more particularly in ATTACHMENT B, hereby incorporated by reference.

Page 12 of 13
Case: 1:19-mj-00574-KLL Doc #: 1 Filed: 08/16/19 Page: 27 of 27 PAGEID #: 27

CONCLUSION

38. Based upon the foregoing, probable cause exists to believe the SUBJECT PREMISES
contains evidence of violations of the SUBJECT OFFENSES.

Further Affiant sayeth naught.

FO

Michael Fairbanks

Special Agent

U.S. Department of Health and Human Services
Office of Inspector General, Office of Investigations

Sworn to and subscribed to before me this Es day of August 2019.

United States Magistrate Judge

Page 13 of 13

LT PRR PR = hereon

Te a, eT OE Syndr

ne HN St Me ne EE RL

Poa

Fae gTRRS Oe, on

re ee

enw Ue eames

aces
